Citation Nr: 0931824	
Decision Date: 08/25/09    Archive Date: 09/02/09

DOCKET NO.  08-08 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD), including due to asbestos exposure.

2.  Entitlement to service connection for generalized joint 
pain, including under the provisions of 38 C.F.R. § 3.317.

3.  Entitlement to service connection for headaches, 
including under the provisions of 38 C.F.R. § 3.317.

4.  Entitlement to service connection for sleep apnea, 
including under the provisions of 38 C.F.R. § 3.317.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and E.H.S.


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


REMAND

The Veteran served on active duty from December 1990 to 
September 1991, including service in the Southwest Asia 
Theater of Operations in support of Operation Desert 
Shield/Desert Storm from January to August 1991.  He also 
served on active duty from March 2003 to September 2004, with 
service in the Southwest Asia Theater of Operations in 
support of Operation Enduring Freedom/Operation Iraqi Freedom 
from May 2003 to July 2004.  Commendations and awards 
included a Global War on Terror Expeditionary Medal, a 
Southwest Asia Service Medal with 3 Bronze Service Stars, a 
Kuwait Liberation Medal, a Presidential Unit Citation, a 
Valorous Unit Citation, and a Combat Action Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  

In June 2009 the Veteran and his witness testified before the 
undersigned Acting Veterans Law Judge at a Travel Board 
hearing in Montgomery, Alabama.  The transcript of that 
hearing is of record.

The Board notes that the Veteran's appeals also included a 
claim for service connection for tinnitus.  That claim has 
since been granted in a January 2009 rating decision.  
Service connection for tinnitus having been granted, that 
issue is no longer on appeal.

Preliminarily, the Board notes that service treatment records 
(STRs) have not been associated with the claims file.  In an 
August 2006 memo the RO determined that STRs were unavailable 
for review based on word in June 2006 from the Retired 
Activities Branch of the Alabama Army National Guard that 
"no records are available."  However, perusal of the 
subject document reveals that the response was actually "no 
medical records available at this office."  [emphasis 
added].  In compliance with 38 C.F.R. § 3.159(c)(2), remand 
for renewed efforts to obtain those records is warranted.  A 
request should also be made for a complete copy of the 
Veteran's Official Military Personnel File. 

The Veteran seeks service connection for headaches and 
generalized joint pain.  He reports that his headaches and 
joint pain began during his second tour of duty in the 
Southwest Asia Theater of Operations.  During his June 2009 
Board hearing he testified that his headaches, which he 
described as throbbing headaches at a rate of 3 to 4 times 
per day, began about midway through his second tour in Iraq.  
He also testified that he suffers from joint pain pretty much 
over his whole body; particularly in his hands, shoulders, 
arms, knee, and lower back.  VA treatment records dated in 
2007 show that his active problems include "myalgia" and 
"chronic pain.  Upon query he testified that he was exposed 
to explosives like IEDs "on a daily basis."  Military 
records submitted by the Veteran confirm that he is a highly 
decorated Persian Gulf War combat Veteran.

In December 2008, the Veteran was accorded a compensation and 
pension (C&P) examination.  During the examination he 
complained of headaches at a rate of about two to four times 
per week lasting an average of one day, with a pain level of 
"7-8/10."  He also complained of diffuse joint pain in his 
hands, knees, feet, ankles, and lower back.  According to the 
examiner, there was no objective findings to support a 
diagnosis of headaches, and no objective findings to support 
a diagnosis of joint pain due to undiagnosed illness.  He 
did, however, return a diagnosis of mild degenerative changes 
in the left knee and chondromalacia patella of both knees, 
which he said was "not caused by, related to, or worsened by 
military service."  Unfortunately, the examiner failed to 
credit, in his opinion, the Veteran's account of 
symptomatology during service; relying instead on medical 
records and the lack thereof.  See Dalton v. Nicholson, 21 
Vet. App. 23 (2007) (holding that an examination was 
inadequate where the examiner did not comment on the 
Veteran's report of in-service injury but relied on the 
service medical records to provide a negative opinion).  
Moreover, as stated before, STRs have not been associated 
with the claims file, so the examiner's opinion that a 
bilateral knee chondromalacia disorder is not related to 
service is not fully informed.  Remand for a new C&P 
examination is therefore warranted.  See Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (holding that the examiner "must 
consider the records of prior medical examinations and 
treatment in order to assure a fully informed examination").  

In addition to the foregoing, the Veteran seeks service 
connection for insomnia and asbestosis/COPD.  In its August 
2006 rating decision the RO denied service connection for 
insomnia on the grounds that the Veteran's insomnia was 
secondary to sleep apnea.  The Veteran then requested 
consideration of his claim for insomnia (determined by the RO 
to be secondary to sleep apnea) as secondary to his service-
connected posttraumatic stress disorder (PTSD).  

In McLendon v. Nicholson the Court held that the Secretary 
must provide a VA medical examination when there is (1) 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability, (2) evidence establishing 
that an event, injury, or disease occurred in service, or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the Veteran's service or with another 
service-connected disability, but (4) there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 
3.159(c)(4)(i).  The third prong, which requires that the 
evidence of record "indicate" that the claimed disability 
or symptoms "may be" associated with the established event, 
is a low threshold.  McLendon, 20 Vet. App. at 83.  

In this case the Veteran avers that he has a sleep disorder, 
claimed as insomnia, which he says began during his second 
tour in the Southwest Asia Theater of Operations during the 
Persian Gulf War.  A "Post-Deployment Assessment" and a 
July 2004 "Statement of Medical Examination and Duty 
Status" document his complaints of insomnia during active 
duty.  However, the Veteran has not been accorded a C&P 
examination regarding this claim.  In accordance with 
McLendon, and in compliance with 38 C.F.R. § 3.159, the 
matter must be remanded for a C&P examination and opinion.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

As regards his claim for asbestosis/COPD, the Veteran avers 
that his breathing problems began during his second tour of 
duty in the Southwest Asia Theater of Operations, and says 
that it may be secondary to his exposure to asbestos during 
that time.  In October 2005 he submitted a December 2004 
"Memorandum for Record" produced by the Headquarters and 
Headquarters Company, 1165th Military Policeman Company, 
which informs that the Veteran's unit took over a bombed out 
building in Bagdad, Iraq, that had asbestos in it.  

According to the December 2008 C&P examiner, the evidence 
does not support a diagnosis of COPD; however, he did return 
a diagnosis of "minimal obstructive lung defect."  He then 
averred as follows:

As [V]eteran has a 25-30 year history of 
smoking at least 1/2 packs of cigarettes 
a day, in my opinion the [V]eteran's 
documented minimal obstructive lung 
defect is less likely than not caused by 
or related to military service.

Unfortunately, the examiner did not mention the Veteran's 
asbestos exposure.  

The Board notes that while there are no special statutory or 
regulatory provisions for claims involving service connection 
for asbestos-related disease, VA has provided adjudicators 
with some guidelines in addressing claims involving asbestos 
exposure, as set forth in VETERAN'S BENEFITS ADMINISTRATION MANUAL, 
M21-1, Part VI, 7.21.  The manual informs that asbestos 
particles have a tendency to break easily into tiny dust 
particles that can float in the air, stick to clothes, and 
may be inhaled or swallowed.  The manual also advises that 
the absence of symptomatology during service or for many 
years following separation does not preclude the eventual 
development of the disease, and that the latent period varies 
from 10 to 45 or more years between first exposure and 
development of disease.  Also of significance is that the 
time length of exposure is not material, as individuals with 
relatively brief exposures of less than one month have 
developed asbestos-related disorders.  VETERAN'S BENEFITS 
ADMINISTRATION MANUAL, M21-1, Part VI, 7.21(b)(2).  

The manual further provides that in reviewing claims for 
service connection, it must be determined whether or not 
military records demonstrate asbestos exposure in service.  
Id.  It should also be determined whether or not there was 
asbestos exposure pre-service and post-service; and whether 
or not there is a relationship between asbestos exposure and 
the claimed disease.  Id.  VA must analyze the Veteran's 
claim of entitlement to service connection for residuals of 
asbestos exposure under these administrative protocols.  
Ennis v. Brown, 4 Vet. App. 523, 527 (1993).

In view of the Veteran's apparent exposure to asbestos while 
in service, the case must be remanded for further 
development.  38 C.F.R. § 3.159(c)(2); VETERAN'S BENEFITS 
ADMINISTRATION MANUAL, M21-l, Part VI, 7.21.  The Veteran should 
also be accorded a new C&P examination for an opinion as to 
whether a current lung disorder is related to asbestos 
exposure.  38 C.F.R. § 3.327.  

Since the claims file is being returned it should be updated 
to include any VA treatment records compiled since December 
2008.  See 38 C.F.R. § 3.159(c)(2); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following action:

1.  Associate with the claims file any VA 
treatment records pertaining to the Veteran 
dating from December 8, 2008.  If no such 
records exist, that fact should be noted in 
the claims file.  Also attempt to obtain any 
other evidence identified as relevant by the 
Veteran during the course of this remand 
provided that any necessary authorization 
forms are completed.  

2.  Contact the National Personnel Records 
Center and any other appropriate agency, and 
request all of the Veteran's STRs.  
Associate these records with the claims 
file.

3.  Request a complete copy of the Veteran's 
Official Military Personnel File and 
associate said with the claims file.  

4.  Request the Veteran to identify all 
health care providers, including hospitals, 
that have treated him for a lung disorder.  
Obtain authorization from the Veteran and 
request respective medical records, and then 
associate said with the claims file.

5.  After completion of all of the above, 
schedule the Veteran for a new C&P 
examination to determine the nature, onset 
and etiology of his headaches, generalized 
joint pain, and insomnia.  The claims file 
must be made available to, and reviewed by, 
the examiner, and the examiner must credit 
the Veteran's report of headaches, joint 
pain, and insomnia during service.  

All indicated studies must be performed, and 
all findings reported in detail.  The 
examiner is specifically requested to opine 
as to whether the Veteran's headaches, joint 
pain, and insomnia are attributable to some 
medically explained (known) illness or 
injury.  If any disorder is attributable to 
a medically explained (known) illness or 
injury, the examiner must opine as to 
whether it is less likely than not (less 
than a 50 percent probability) or at least 
as likely as not (50 percent probability or 
greater) that said disorder was incurred 
during active military service or is 
secondary to (caused or aggravated by) a 
service-connected disability.  

A rationale for all opinions proffered must 
be provided.

6.  Schedule the Veteran for an examination 
by an appropriate specialist regarding his 
claim for lung disease due to asbestos 
exposure.  The claims file must be made 
available to, and reviewed by, the examiner.  
All indicated tests should be performed, and 
all findings should be reported in detail.  
The examiner is specifically requested to 
opine as to whether it is less likely than 
not (less than a 50 percent probability) or 
at least as likely as not (50 percent 
probability or greater) that a current lung 
disorder began during the Veteran's military 
service or is related to any incident 
thereof, including exposure to asbestos.  A 
rationale for this opinion must be set forth 
in the examination report.

7.  Readjudicate the issues on appeal.  If 
the benefits sought remain denied, the 
Veteran and his representative must be 
furnished a supplemental statement of the 
case in accordance with 38 C.F.R. § 
19.31(b)(1) and be given an opportunity to 
respond.  The case should then be returned 
to the Board for appellate review, if 
indicated.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




(CONTINUED ON NEXT PAGE)


These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
L.M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




